RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4993-18T3

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

N.S.,

          Defendant,

and

D.E.,

     Defendant-Appellant.
_______________________

IN THE MATTER OF THE
GUARDIANSHIP OF P.E.,

     a Minor.
_______________________

                    Argued telephonically June 3, 2020 —
                    Decided June 25, 2020

                    Before Judges Koblitz, Whipple and Mawla.
              On appeal from the Superior Court of New Jersey,
              Chancery Division, Family Part, Middlesex County,
              Docket No. FG-12-0064-19.

              Anastasia P. Winslow, Designated Counsel, argued the
              cause for appellant (Joseph E. Krakora, Public
              Defender, attorney; Robyn A. Veasey, Deputy Public
              Defender, of counsel; Anastasia P. Winslow, on the
              briefs).

              Karen Louise Cavalier, Deputy Attorney General,
              argued the cause for respondent (Gurbir S. Grewal,
              Attorney General, attorney; Sookie Bae, Assistant
              Attorney General, of counsel; Karen Louise Cavalier,
              on the brief).

              Noel Christian Devlin, Assistant Deputy Public
              Defender, argued the cause for minor (Joseph E.
              Krakora, Public Defender, Law Guardian, attorney;
              Meredith Alexis Pollock, Deputy Public Defender, of
              counsel; Noel Christian Devlin, on the brief).

PER CURIAM

        D.E.1, the father of twelve-year-old P.E., appeals from a June 28, 2019

judgment terminating his parental rights following a three-day trial. We affirm.

        The Division of Child Protection and Permanency (Division) received its

first referral involving this family in January 2011, just prior to P.E.'s third

birthday, alleging she and another child were spotted walking barefoot on public

streets in North Bergen. The police reported the children's paternal grandfather


1
    We utilize initials pursuant to Rule 1:38-3(d)(12).
                                                                        A-4993-18T3
                                         2
arrived on scene and stated he left the children in the care of an adult relative.

In August 2011, the Division received a second referral alleging P.E. was

abused, but determined the allegations were unfounded.

      In September 2017, police arrested D.E. and charged him with child

endangerment of his girlfriend's daughter due to drugs found in their car in the

presence of the child.    Although P.E. was not involved in the September

incident, the Division learned she was present when D.E. was arrested for

narcotics possession on two separate occasions in 2017.

      In October 2017, the Division received a referral from Newark police that

P.E. was found after 1:00 a.m., in the rain, dirty, in urine-soaked clothes with

two women identified as her aunt and an adult cousin, who were arrested on

outstanding warrants and suspected of prostitution. P.E.'s paternal grandmother

arrived at the police station and stated she and P.E. lived in a hotel where she

had cared for P.E. since birth, and that she left P.E. in the care of the two women

that night. Division caseworkers suspected the grandmother was under the

influence due to her behavior and slurred speech. D.E. and N.S., the child's

mother, were incarcerated at the time. As a result, the Division conducted an

emergency removal, and after a one-night temporary placement, P.E. was moved

to her current resource home where she remains to date.


                                                                           A-4993-18T3
                                        3
      Following the removal, the Division interviewed P.E., who stated that

when she was in D.E.'s custody, she received only one meal per day, typically

fast-food meals, which she consumed at 1:00 a.m. P.E. stated she was present

when D.E. used illicit substances. Although P.E. was ten years old at the time

of her removal, she did not know how to write her name and lacked basic

academic skills for a child her age. P.E. stated she was homeschooled and could

not remember the last time she saw a doctor.

      The Division provided visitation to D.E. throughout this matter. However,

D.E. insisted on speaking with P.E. in their Romani language, which frustrated

the Division's ability to supervise visitation and made P.E. uncomfortable. Over

time, P.E. began to resist visitation because D.E. would say upsetting things to

her. The adverse effects of P.E.'s contact with her father were manifested in the

resource home, where following visitation she exhibited aggressive behavior

with the family pets and the resource parents.

      In June 2018, the Division completed a psychological evaluation of D.E.

recommending he complete a substance abuse assessment upon his release from

incarceration; participate in a neuropsychological evaluation; and secure stable

housing and employment. In September 2018, D.E. was released, and through

drug court, entered into an in-patient drug rehabilitation program.


                                                                         A-4993-18T3
                                       4
        In October 2018, the Division arranged for a neuropsychological

evaluation which recommended D.E.: (1) receive intensive parenting training;

(2) participate in individual or group therapy sessions to address stressors

associated with parenting; (3) participate in a support program or community

care program to help him with adaptive functioning, money-management, and

vocational training; and (4) have substance abuse counseling.

        Although the Division continued supervised visitation during D.E.'s in-

patient drug treatment, the visits ceased when the treatment provider informed

the Division that D.E. left treatment prior to completing the program . D.E.'s

whereabouts remained unknown until December 2018, when he called the

Division to report he was in Florida to help a relative run his business.

        The Division filed its guardianship complaint in December 2018. 2 The

court entered an order for therapeutic or supervised visitation to begin on a self-

executing basis as P.E.'s therapist recommended. The Division also explored

potential relative resource placements as an alternative to adoption. It assessed

a paternal relative and the paternal grandparents. The Division had difficulty

reaching the relative and when it did, she stated she could not care for P.E. The

paternal grandmother was ruled out because she failed to keep in contact with


2
    N.S. executed a voluntary surrender prior to trial.
                                                                            A-4993-18T3
                                          5
the Division and had no stable housing. She provided the names of two oth er

relatives who refused to step forward as caregivers. The paternal grandfather

expressed an interest in caring for the child, but neither followed up, nor

provided the Division with an address to complete its assessment. The Division

also assessed a maternal aunt who changed her mind, and assessed and ruled out

both maternal grandparents.

      In December 2018, D.E. was arrested on outstanding warrants, charged

with child endangerment, and incarcerated again. In February 2019, he was

released to a drug treatment facility as a part of drug court. In March 2019, the

Division arranged for comparative bonding evaluations, however its expert

terminated D.E.'s bonding evaluation because D.E. took the opportunity to ask

P.E. inappropriate case-related questions causing the child to end the evaluation

because she was afraid of her father. The Division's expert interviewed the child

alone who stated she did not want to see D.E. The expert concluded P.E. had a

"trauma bond" with D.E.; while she viewed him as her father, she did not see

him as nurturing.

      The child's bonding evaluation with the resource parents contrasted

greatly. The expert concluded that P.E. had a positive bond with both resource

parents. The child was relaxed, self-assured, engaged in play, and interacted


                                                                         A-4993-18T3
                                       6
"seamlessly" with her resource parents. P.E. saw both resource parents as

nurturing and wanted to be adopted.

      On the first day of trial D.E.'s assigned attorney requested an adjournment

and to be relieved so D.E. could retain private counsel. Counsel represented that

D.E.'s parents would give him the funds to retain new counsel with whom he

had an appointment the following day. The Division and the Law Guardian

objected to the delay in permanency caused by an adjournment to speak to new

counsel. The trial judge questioned D.E. under oath to ascertain his reasons for

seeking new counsel. D.E. stated he could now afford to hire an attorney and

wished to do so because his assigned counsel repeatedly told D.E. it was D.E.'s

fault P.E. was removed.

      The trial judge denied D.E.'s request. He noted D.E.'s assigned counsel

was involved in the case for over a year, and

            [s]eventeen months later, after many court proceedings
            . . . case management conference[s] . . . and preparation
            for trial, at the last minute [D.E.] wants a private
            attorney for no other reason that he believes a private
            attorney would serve him better than a public attorney.
            That's not a sufficient reason because I will note that
            the Office of the Public Defender and its lawyers are
            professional, well-trained, very thorough litigators and
            are as able as anyone else to represent a defendant. In
            . . . many cases they are more able than many private
            attorneys who might be received.


                                                                         A-4993-18T3
                                       7
                   Number two . . . this trial has already begun and
            [D.E.] is going to meet with a lawyer for the first time
            tomorrow, suggested by someone else. And whether or
            not he retains that lawyer is questionable because he
            may not believe that that lawyer, herself or himself, is
            able to provide the services he needs.

                  It will inevitably delay the . . . trial and . . .
            permanency. In fact, this case would probably have to
            be sent back to an FN . . . at this juncture because this
            attorney would need to bring himself up to speed in a
            short period of time for [eighteen] months['] worth of
            proceedings.

      Trial proceeded with assigned counsel. The Division called the adoption

worker who testified to the Division's records and its efforts at reunification, and

the clinical psychologist who performed the bonding evaluations. The judge

found both witnesses' testimony credible and consistent with the evidence. D.E.

argued that the Division misunderstood his Romani heritage and culture, in

which families travel and extended family members care for the children who

are home-schooled. D.E. called his licensed alcohol and drug counselor from

the second treatment facility D.E. attended, who testified to the strides D.E.

made towards sobriety. The judge found the counselor's testimony credible, but

not determinative of the issues before the court.

      The trial judge concluded that the Division proved all four prongs of the

best interests test pursuant to N.J.S.A. 30:4C-15.1(a)(1)-(4) by clear and


                                                                            A-4993-18T3
                                         8
convincing evidence. He found the Division established D.E. harmed P.E. by

leaving her in the care of others and "his persistent substance abuse, criminal

activity, not giving [P.E.] a meaningful education, and the resulting neglect of

[P.E.], which led to her being removed from [his] care has endangered [P.E.]'s

safety, health, and development." Notably, the judge addressed D.E.'s assertion

the Division viewed the traditions of the Romani culture as grounds for neglect.

He stated:

             [C]ounsel for [D.E.], in carrying out his ethical and
             professional responsibilities, has carefully briefed the
             . . . Roma background of . . . [D.E.] . . . and that the
             [c]ourt should not in any way take [D.E.]'s traveling,
             his sometime separation from [P.E.], his leaving [P.E.]
             with the care of his . . . aunt and other relatives as being
             anything other than normal in the Roma culture and
             would not have any impact on [P.E.]

                   I agree . . .

             . . . And I do not find that anything related to the [Roma]
             culture has in any way . . . negatively [impacted] on the
             development of [P.E.] In fact, in most respects it
             probably has enabled her to be a nurtured child.

However,

             [P.E.] was left mostly to others, not because it's part of
             the Roma culture. . . .

                  [Rather], when [D.E.] because of his antisocial
             behavior and drug abuse is absent for periods of time
             not because he's traveling, but because he is

                                                                            A-4993-18T3
                                          9
            incarcerated or otherwise under the influence of drugs
            which prevents him from nurturing or being the
            custodian of [P.E.], that constitutes neglect and that is
            the reason why [the Division] proved by clear and
            convincing evidence that [P.E.]'s safety and health has
            been endangered. While she was neglected by [D.E.],
            she did not receive a proper education, contrary to
            [D.E.]'s presentation to [the Division's psychologist]
            that she had been . . . home schooled . . . although he
            couldn't say when or who home schooled her or what
            the program was.

      The trial judge concluded the Division met the second prong of the best

interests test finding D.E. was incapable of providing P.E. a stable home due to

his "repeated absences, his drug abuse, his criminal activity over the period of

years that he's been the father of [P.E.] has prevented him from nurturing her."

The judge concluded,

            there's absolutely no indication when [D.E.] could be in
            a position to parent [P.E.] He needs counseling . . . in
            drug abuse, anger [management]. According to the . . .
            defense's own witness, . . . he is moving along, but still
            needs substantial treatment to overcome his drug abuse.

                   In this case . . . [D.E.] in his bonding evaluation
            with . . . [P.E.], treated her so badly that she was afraid
            to even let him know that she doesn't want to be with
            him.

                  ....

                  I find that in addition to what I have said earlier
            on prong two, that by conducting himself in the manner
            in which he did at the time of his bonding evaluation,

                                                                          A-4993-18T3
                                       10
            he has inflicted such severe harm and psychological
            trauma on [P.E.] that the State has proven by . . . clear
            and convincing evidence that he is incapable . . . [to]
            ceas[e] causing the child harm before any delay in
            permanent placement becomes a harm in and of itself.
            He has not only not complied with services to provide
            him with parenting skills, but he has also fought . . . and
            interfered with Division personnel [and] [the Division
            psychologist], in trying to convince him to cease his
            . . . verbal abuse of his daughter.

      In addition to visitation and the exploration of relative resource

placements, the trial judge found the Division met its reasonable efforts

obligation under the third prong of the best interests test by

            continuously arrang[ing] for services to help [D.E.]
            overcome the main obstacle to stability, his addiction.
            The Division . . . has provided for psychological
            treatment, . . . provided him with ability to go for
            services for his substance abuse, . . . the ability to go
            for substance [abuse] treatment through the Department
            of Corrections during his incarceration and that the only
            reason that . . . the Division could not provide extensive
            services for his rehabilitation from his drug abuse and
            his antisocial behavior is that he has been incarcerated.
            . . . [I]n one instance, in November through December,
            he absconded from the state, left [treatment], contrary
            to the provisions of his drug court and he was remanded
            to the . . . correctional facility.

                    So[,] I find that he has prevented the State from
            providing him any services and that the Division was at
            all times willing and able to do so. The . . . reason
            that . . . these efforts did not bear fruit has nothing to
            do with the Division's efforts. They were willing and
            able to do whatever they could to help him. It's . . .

                                                                          A-4993-18T3
                                       11
            simply because they did not bear fruit because of his
            irresponsibility.

      The trial judge concluded the fourth best interests prong was met because

the Division's expert testimony proved P.E. had a "strong and seamless" bond

with her resource parents who could mitigate the temporary harm she might

suffer from the severance of the parental relationship with D.E. The judge found

P.E. had not significantly bonded with D.E. with whom she had "a bond built on

. . . fear of . . . provoking [D.E.'s] anger, which [the Division's expert found]

corroborated when he . . . interviewed [P.E.]" He stated:

            [The Division's expert] credibly concluded that . . . by
            granting [termination of parental rights P.E.] would be
            able to eliminate the [basis] of her fears, thereby,
            reducing the harm that she has suffered and she would
            then be able to begin to reduce her anxiety and recover
            from the harm inflicted upon her by the neglect of
            [D.E.]

                  ....

                   On the other hand, if [a termination of parental
            rights] was denied and she was removed from her
            resource parents, [P.E.] would . . . be severely
            traumatized, [and] suffer severe harm, which could lead
            to long-term psychological problems in [P.E.]'s future.
            [D.E.] . . . could not in any way mitigate such severe
            harm.




                                                                         A-4993-18T3
                                      12
                                        I.

      D.E. argues the trial judge denied him the right to counsel of his choosing

and did not inquire about the length of the adjournment he would require for

new counsel to enter the case. He notes he made no prior adjournment requests

and claims he had good reason to substitute his counsel because he had a poor

relationship with his attorney who was also inexperienced. He claims he had

good reason to substitute his counsel because he had a poor relationship with his

attorney who was also inexperienced. D.E. also claims the judge violated his

privilege against self-incrimination and violated attorney-client privilege by

compelling him to testify to explain why he wanted to jettison counsel.

      We review a trial judge's denial of an adjournment request under an abuse

of discretion standard. State v. Furguson, 198 N.J. Super. 395, 402 (App. Div.

1985). A parents' constitutional right to counsel in a termination of parental

rights proceeding derives from Article I, paragraph 1, of the New Jersey

Constitution, as well as Title 30. N.J. Div. of Youth & Family Servs. v. B.R.,

192 N.J. 301, 305-06 (2007). N.J.S.A. 30:4C-15.4(a) guarantees the statutory

right to counsel in such cases. "'An essential element of the constitutional right

to the assistance of counsel is the right of a defendant to secure counsel of his




                                                                          A-4993-18T3
                                       13
own choice.'" Div. of Youth & Family Servs. v. V.J., 386 N.J. Super. 71, 76

(Ch. Div. 2004) (quoting Furguson, 198 N.J. Super. at 401).

      "However, the right to counsel of one's choice is not absolute[, and] a trial

court retains 'wide latitude in balancing the right to counsel of choice . . . against

the demands of its calendar.'" State v. Kates, 426 N.J. Super. 32, 45 (App. Div.

2012) (quoting U.S. v. Gonzalez–Lopez, 548 U.S 140, 152 (2006)). "Given the

impact of a trial delay or interruption on a child awaiting permanency, Family

Part judges conducting termination of parental rights proceedings must be

mindful of the need for prompt determination of the difficult issues before

them." N.J. Div. of Youth & Family Servs. v. R.L.M., 236 N.J. 123, 146-47

(2018). The right to retain counsel of one's own choice "cannot be insisted upon

in a manner that will obstruct an orderly procedure in courts of justice and

deprive such courts of the exercise of their inherent powers to control the same."

Furguson, 198 N.J. Super. at 401 (internal citations and quotation omitted).

"[T]he availability of 'other competent counsel' . . . is no substitute by itself for

the constitutional right to choose counsel." Kates, 426 N.J. Super. at 46; see

also Ferguson, 198 N.J. Super. at 402. (setting forth a nine-factor balancing test

to determine whether trial should be delayed in order to engage new counsel).




                                                                              A-4993-18T3
                                         14
      We discern no abuse of discretion in the trial judge's denial of D.E.'s last-

minute request to delay trial to pursue private counsel. The judge correctly

balanced P.E.'s best interests and right to permanency against D.E.'s right to

counsel of his choice. The judge found D.E.'s counsel was appointed seventeen

months prior to trial and represented D.E. in several court proceedings, and D.E.

requested a private attorney "for no other reason that he believes a private

attorney would serve him better."      The judge observed D.E.'s counsel was

experienced and noted D.E. had not yet met or retained another lawyer, and any

new attorney would require time to familiarize themselves with the case.

      Under these circumstances, the trial judge's refusal to adjourn the trial was

a proper exercise of discretion.      We decline to address D.E.'s remaining

arguments on this issue because they lack sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E).

      We also reject D.E.'s assertion he was compelled to testify on the choice

of counsel issue in violation of his constitutional rights.          "[T]he Fifth

Amendment is violated when a State compels testimony by threatening to inflict

potent sanctions unless the constitutional privilege is surrendered." E.S. v. H.A.,

451 N.J. Super. 374, 385 (App. Div. 2017) (internal quotation marks omitted).

Coercion arises when a defendant is required "to choose between his or her Fifth


                                                                           A-4993-18T3
                                       15
Amendment privilege and another important interest because such choices are

deemed to be inherently coercive." Ibid. (citing State v. P.Z., 152 N.J. 86, 106

(1997)).

      D.E.'s attorney asked him why he wanted to retain private counsel, and

the trial judge asked if he was dissatisfied with his attorney's services. This

testimony was helpful for the judge to make his findings on the reasonableness

of D.E.'s request for an adjournment.

      "The attorney-client privilege generally applies to communications (1) in

which legal advice is sought, (2) from an attorney acting in his capacity as a

legal advisor, (3) and the communication is made in confidence, (4) by the

client."    Hedden v. Kean Univ., 434 N.J. Super. 1, 10 (App. Div. 2013)

(emphasis added) (citation omitted). D.E. testified he wanted new counsel by

explaining what his attorney allegedly said regarding D.E.'s prospects at trial,

not what D.E. told his attorney. Therefore, the attorney-client privilege was not

breached.

                                        II.

      D.E. asserts the Division did not prove the four best interests prongs by

clear and convincing evidence. He argues prong one was not met because there

was no evidence he harmed P.E. by engaging in criminal activity and had


                                                                         A-4993-18T3
                                        16
addressed his problems in drug treatment.        He asserts prong two was not

established because he completed drug treatment, had a job, and a residence. He

argues prong three was not met because his incarceration did not obviate the

Division's obligation to provide services to him while he was in jail and the

judge did not consider kinship legal guardianship (KLG) as an alternative to the

termination of parental rights. He asserts prong four was not established as the

bonding expert's opinion was unreliable because he spent little time with D.E.

and P.E. and relied on Division records to conclude there was a lack of a bond.

      "A parent's right to a relationship with his or her child is constitutionally

protected," but that right is "not absolute." In re Guardianship of K.H.O., 161
N.J. 337, 346-47 (1999). "The constitutional protection surrounding family

rights is tempered by the State's parens patriae responsibility to protect the

welfare of children. The balance between parental rights and the State's interest

in the welfare of children is achieved through the best interests of the child

standard." Id. at 347 (citation omitted). Permanency for the child is favored

over protracted efforts at reunification. See N.J. Div. of Youth & Family Servs.

v. L.J.D., 428 N.J. Super. 451, 484 (App. Div. 2012).

      In striking a balance between a parent's constitutional rights and a child's

fundamental needs, courts employ the four-part test articulated in N.J. Div. of


                                                                           A-4993-18T3
                                       17
Youth & Family Servs. v. A.W., 103 N.J. 591, 604-11, and codified in N.J.S.A.

30:4C-15.1(a). In reviewing the trial judge's application of the best interests

factors, we must defer to his factual findings unless they "'went so wide of the

mark that a mistake must have been made.'" N.J. Div. of Youth & Family Servs.

v. M.M., 189 N.J. 261, 279 (2007) (citation omitted). So long as "they are

'supported by adequate, substantial and credible evidence,'" a trial judge's

factual findings will not be disturbed on appeal. In re Guardianship of J.T., 269
N.J. Super. 172, 188 (App. Div. 1993) (citation omitted).

      Adequate, substantial, and credible evidence in the record supports the

trial judge's findings on all four prongs. The parental relationship harmed P.E.

because D.E.'s substance abuse and criminality prevented him from caring for

her, regardless of whether he was incarcerated.      Indeed, under prong one,

N.J.S.A. 30:4C- 15.1(a)(1), harm is not limited to physical abuse or neglect. In

re Guardianship of R., 155 N.J. Super. 186, 194 (App. Div. 1997). "A parent's

withdrawal of that solicitude, nurture, and care for an extended period of time

is in itself a harm that endangers the health and development of the child." In

re Guardianship of DMH, 161 N.J. 365, 379 (1999) (quoting K.H.O., 161 N.J.

at 352-54). The lack of a permanent, safe, and stable home is also a harm for




                                                                         A-4993-18T3
                                      18
purposes of the first prong. Id. at 383. The harm P.E. suffered was material,

educational, nutritional, and psychological.

      Under the second prong, the Division must show harm to the child

"continue[s] because the parent is unable or unwilling to overcome or remove

[it]." N.J. Div. of Youth & Family Servs. v. P.P., 180 N.J. 494, 506-07 (2004)

(alterations in original).    Another consideration is whether a delay in

permanency will cause further harm to the child. N.J.S.A. 30:4C-15.1(a)(2).

"Such harm may include evidence that separating the child from his foster

parents would cause serious and enduring emotional or psychological harm to

the child." P.P., 180 N.J. at 506. Prong two functions in tandem with the first,

and evidence supporting either of the first two prongs "informs and may support

the other." DMH, 161 N.J. at 378- 79. The analysis centers on parental actions

"to maintain the parent-child relationship and to foster an environment leading

to normal child development." K.H.O., 161 N.J. at 352.

      Despite testimony from D.E.'s alcohol and drug counselor regarding

D.E.'s limited progress in treatment, the evidence did not support either D.E. 's

ability to eliminate the harm to P.E. or that further delaying permanency for her

was in her best interests. D.E. did not demonstrate he could ameliorate the

"trauma bond" he had with P.E. and as the trial judge noted there is "absolutely


                                                                         A-4993-18T3
                                      19
no indication when [D.E.] could be in a position to parent [P.E.]" As we have

held, "[k]eeping the child in limbo, hoping for some long[-]term unification

plan, would be a misapplication of the law." N.J. Div. of Youth & Family Servs.

v. A.G., 344 N.J. Super. 418, 438 (App. Div. 2001) (citation omitted). The trial

judge properly weighed the evidence under this prong and we decline to disturb

his findings.

      The judge's findings that the Division proved the third prong are equal ly

compelling. This prong requires the Division to make reasonable efforts to

assist the parent in maintaining or regaining custody of a child placed at risk by

the parent, and whether the court considered alternatives to termination.

N.J.S.A. 30:4C-15.1(a)(3). When D.E. could be located, and regardless of his

incarceration, the Division afforded him visitation and a battery of services to

address his addiction and mental health issues to enable him to reunify with P.E.

Moreover, there is no credible dispute that the Division explored all of the

relative resource placement options presented to it. KLG was not an option

because adoption was feasible and likely. See P.P., 180 N.J. at 509-510.

      Finally, the fourth prong of the best interests standard requires an

assessment of whether the termination of parental rights will not do more harm

than good. See N.J.S.A. 30:4C-15.1(a)(4). "[T]he fourth prong . . . is a 'fail-


                                                                          A-4993-18T3
                                       20
safe' inquiry guarding against an inappropriate or premature termination of

parental rights." N.J. Div. of Youth & Family Servs. v. F.M., 211 N.J. 420, 453

(2012). This prong is satisfied "where it is shown that the bond with foster

parents is strong and, in comparison, the bond with the natural parent is not as

strong." K.H.O., 161 N.J. at 363. "The State should offer 'testimony of a well

qualified expert who has had full opportunity to make a comprehensive,

objective, and informed evaluation of the child's relationship'" with the natural

and resource parents. N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527,

559 (2014) (quoting In re Guardianship of J.C., 129 N.J. 1, 19 (1992)).

      The record amply supports the trial judge's findings that P.E.'s bond with

her resource parents was much stronger and healthier than with D.E. The

Division's unrebutted expert testimony also proved the resource parents could

ameliorate the harm resultant from severance of the relationship between father

and daughter.

      Affirmed.




                                                                          A-4993-18T3
                                      21